DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art HP (WO 2016/171724 A1, as provided by the Applicant’s IDS) are YAGI et al (US 2015/0037546 A1). The primary reference HP teaches a three-dimensional (3D) printing composition comprising a detailing (cosmetic agent) including a dye; and a solvent-water (see claims 1-9, [0016]). HP fails to teach the oxidizing agent to react with antioxidant in a build material to reduce reduction of the dye in the presence of antioxidant. 
The secondary reference YAGI et al teach coloring composition for inkjet textile printing, the composition including using pretreatment agent which may include an additive such as anti-reducing agent, an antioxidant, a level dyeing agent, a deep dyeing agent, a carrier, a reducing agent, or an oxidizing agent according to properties of a dye used ([0217]). However, YAGI et al do not teach using combination of the oxidizing agent to react with antioxidant in a build material to reduce reduction of the dye in the presence of antioxidant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0196223 A1 (Yabuki et al) teach aqueous coloring composition for textile printing including dye, antioxidant, a level dyeing agent, a deep dyeing agent, a carrier, a reducing agent, or an oxidizing agent (see [0194]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743